Citation Nr: 0212029	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

In October 2000, the VA Manila Regional Office (RO) denied 
the appellant's request to reopen her claim for VA death 
pension benefits; she duly appealed, and this appeal thus 
ensued.  In September 2001, the Board of Veterans' Appeals 
(Board) reopened the claim, finding that new and material 
evidence had been submitted, and the matter was remanded to 
the RO for additional evidentiary development and due process 
considerations.  The record reveals that the RO has since 
complied with all remand concerns.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's husband did not have the requisite service to 
render her basically eligible for VA death benefits.  38 
U.S.C.A. §§ 101, 107, 5107 (West 1991 & Supp. 2002); C.F.R. 
§§ 3.1, 3.8, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA's duties to the appellant under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  That law provides that on receipt of a complete 
or substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

A review of the record indicates that the appellant has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate her claim via letters from 
the RO, Statements of the Case, and the Board's September 
2001 decision and remand.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the appellant to provide evidence is moot.  

The Board further notes that VA has conducted the necessary 
evidentiary development in this case, given the issue at 
hand.  Specifically, the RO has obtained a certification from 
the service department regarding the military service of the 
appellant's late husband.  Based on the facts of this case, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the appellant would aid in 
substantiating her claim.  

I.  Factual Background

A review of the record shows that the appellant filed her 
initial claim for VA benefits in March 1966, based on the 
death of her husband, claiming that he had served in the 
Philippine Commonwealth Army, in the service of the U.S. 
Armed Forces, from November 2, 1941 through December 31, 
1945.  This information, together with her husband's date and 
place of birth, and reported service number, was forwarded to 
the U. S. Army Adjutant General's office for verification.  
In February 1968, an official of that office certified that 
"[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

In February 1968, the RO denied the appellant's claim for VA 
death benefits on the basis that her husband lacked the 
necessary military service to render her basically eligible 
therefor.  She did not appeal the adverse determination.  

In April 2000, the appellant again filed a claim of 
entitlement to VA death benefits.  In support of her claim, 
she submitted a non-certified copy of a document from 
"General Headquarters, Armed Forces of the Philippines, 
Office of the Adjutant General," dated in February 1998, 
which reports that her husband was a member of "A" Company, 
1st Battalion, 92nd Infantry, service with "USAFFE" during 
a period commencing 26 October 1941.  No date of release from 
service is provided.  

The RO thereafter provided this additional information to the 
service department to determine if a change was warranted in 
the prior negative determination regarding the military 
service of the appellant's husband.  By May 2002 response, an 
official of the service department specified that no change 
was warranted in the prior certification that the appellant's 
spouse had had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

II.  Law and Regulations

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA death benefits 
on the basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.8(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella 
v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

III.  Analysis

In this case, because none of the material submitted by the 
appellant is an official document of any service department 
of the United States, it does not constitute valid evidence 
of service under 38 C.F.R. § 3.203(a).

As this evidence is insufficient to prove qualifying service 
on the part of the appellant's husband, VA is bound by the 
certification of the service department which shows that her 
husband did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.

Accordingly, the Board finds that the appellant's husband did 
not have the requisite service to qualify her for VA death 
benefits and, therefore, her claim is denied.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.8.  As the law is dispositive in this 
case, the appellant's claim must be denied because of lack of 
legal entitlement.  Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).


ORDER

Basic eligibility for VA death benefits is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

